667 P.2d 532 (1983)
63 Or.App. 672
William BENASSI, Respondent,
v.
GEORGIA-PACIFIC, a Georgia Corporation, Appellant.
No. A7910-04736; CA A21694.
Court of Appeals of Oregon.
Petition for Reconsideration May 26, 1983.
Decided June 29, 1983.
William K. Shepherd, David W. Heynderickx and Shepherd & Heynderickx, Portland, for petition.
Before BUTTLER, P.J., and WARREN and ROSSMAN, JJ.
On Respondent's Petition for Reconsideration May 26, 1983.
BUTTLER, Presiding Judge.
In our original opinion, 62 Or. App. 698, 662 P.2d 760, in this case, we reversed a judgment for plaintiff and remanded the case for a new trial on plaintiff's defamation claim. The only issues raised or discussed by either party related to that claim. In his petition, plaintiff points out, correctly, that he also prevailed on a wage claim for $4,429.90, plus $4,000 attorney fees on that claim, and that our mandate should have affirmed that portion of the judgment. He is correct.
The following portions of the judgment are affirmed:
"IT IS FURTHER CONSIDERED, ORDERED AND ADJUDGED that the plaintiff have and recover of and from the defendant judgment in the sum of $4,429.90, together with interest thereon at the rate of 9% per annum from May 31, 1979 until paid.
"* * *
"IT IS FURTHER CONSIDERED, ORDERED AND ADJUDGED that the plaintiff have and recover of and from the defendant judgment in the sum of $4,000 on account of plaintiff's attorneys fees on his first claim for relief."
Petition for reconsideration granted; former opinion modified, and, as so modified, adhered to.